Citation Nr: 0621221	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  05-01 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation in excess of 30 
percent for anxiety disorder.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1967.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO) which continued a 30 
percent evaluation for anxiety disorder.  The veteran 
requested a Board hearing in May 2005, but withdrew this 
request in August 2005.  


FINDING OF FACT

The veteran's anxiety disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for anxiety disorder 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a July 2003 VCAA letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, and essentially 
asked the veteran to provide any necessary evidence in 
support of his claim.  The letter delineated evidence 
received by VA, evidence VA would reasonably seek to obtain, 
and information and evidence for which the veteran was 
responsible.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with notice of the type of 
specific evidence necessary to establish an effective date.  
However, despite any inadequate notice in regard to these 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  A November 2004 statement 
of the case provided the veteran with applicable regulations 
on disability ratings.  Because the Board has granted the 
veteran's claim, and because the veteran has not contended 
that any deficiency resulted in prejudice in the adjudication 
of this appeal, the Board finds that any notice deficiency 
was harmless error.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO shall address any notice defect regarding effective 
dates when effectuating the award.    

The veteran's service medical records, VA mental health 
records, and VA examinations have been associated with the 
claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran has not 
made the Board aware of any additional evidence that needs to 
be obtained prior to appellate review.  The record is 
complete and the case is ready for review.

B.  Law and Analysis

The veteran is seeking an increased evaluation for anxiety 
disorder.  The Board has carefully reviewed the evidence of 
record and finds that the evidence supports a 50 percent 
rating for anxiety disorder.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2005).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is not for 
consideration. 

The veteran is currently assigned a 30 percent evaluation for 
anxiety disorder under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2005).  A 30 percent disability rating 
is assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  Id.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent disability rating is assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability rating is assigned total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, or for the veteran's own occupation or name.  
Id.

In determining the level of impairment under 38 C.F.R. § 
4.130, a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).  If the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause an occupational or social impairment equivalent to 
those listed in that diagnostic code, the appropriate, 
equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) codes 
ranging from 1 to 100, reflect "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); See also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  GAF codes from 71 to 80 reflect transient 
symptoms, if present, and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family arguments); resulting in no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind schoolwork).  DSM-IV at 46-
47.  GAF codes from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Id.  Codes ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Codes ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
inability to keep a job).  Id.  Codes ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech which is at times illogical, obscure, or 
irrelevant) or major impairment in several areas such as work 
or school, family relations, judgment, thinking, or mood 
(e.g., a depressed patient who avoids friends, neglects 
family, and is unable to do work).  Id.  

October 2003, June 2004, and February 2005 VA examinations 
and September 2004 and December 2004 VA mental health 
evaluations reflect current diagnoses of anxiety disorder 
secondary to health, post-traumatic stress disorder (PTSD), 
and depressive disorder.  Because it is not possible to 
separate the effects of the veteran's anxiety disorder form 
his nonservice-connected psychiatric diagnoses, the Board 
shall attribute such psychiatric signs and symptoms to the 
veteran's service-connected disability.  See 38 C.F.R. § 
3.102 (2005); Mittleider v. West, 11 Vet. App. 181 (1998) 
citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the 
Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.)

The Board finds that the veteran's overall disability picture 
is most consistent with a 50 percent rating for anxiety 
disorder.  See 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2005).  The record shows that veteran's disability has 
resulted in occupational and social impairment with reduced 
reliability and productivity due to disturbances of mood and 
difficulty in establishing and maintaining effective work and 
social relationships.

During October 2003, June 2004, and February 2005 VA 
examinations and in September 2004 and December 2004 VA 
mental health evaluations, the veteran reported being 
excessively emotional, having anxiety and depression due to 
his medical conditions, difficulty with anger and 
irritability, difficulty with sleep, and described some panic 
symptoms.  Mental status examinations indicate that the 
veteran was dressed casually with good grooming and personal 
hygiene.  He was alert, cooperative, and had good eye 
contact.  He was oriented times three.  There were no 
impairments of thought processes or communication.  The 
veteran denied having delusions, hallucinations, or homicidal 
ideation.  There was no impairment of memory, attention, or 
concentration.  Insight and judgment were fair.  

VA examinations and mental health evaluations show that the 
veteran's anxiety disorder is manifested by disturbances in 
mood.  In his VA examinations and evaluations, the veteran's 
mood was described as a bit tense but friendly with 
appropriate affect; euthymic with full affect; depressed with 
restricted verbal affect; dysphoric with slightly flat 
affect; and dysthymic with full affect.  The February 2005 VA 
examination and September 2004 and December 2004 VA mental 
health evaluations reflect passive suicidal ideation with no 
current plan or intent.  

VA examinations and mental health evaluations show reflect 
difficulty with establishing and maintaining effective work 
and social relationships.  The veteran was married and had 
one son who was in prison at the time of his examinations.  
During the October 2003 VA examination, the veteran reported 
having few friends and limited recreational and leisure 
pursuits.  In the June 2004 VA examination, the examiner 
stated that the veteran had conflicts with his wife secondary 
to irritability and employment.  In the September 2004 
evaluation, the veteran was noted to have a supportive wife 
and social isolation outside family.  The physician who 
reviewed psychiatric test results completed during the 
December 2004 evaluation noted some concerns about the 
validity of the test results because the veteran did not 
answer items consistently.  However, the physician stated 
that both profiles were notable for significant emotional 
distress associated with anxiety and depressive symptoms.  
Test results also indicated that the veteran was socially 
isolated, appeared to have extreme difficulty with 
irritability and anger, and was distant in interpersonal 
relationships.  In February 2005, the VA examiner noted that 
the veteran reported having no friends, and that he had 
interpersonal difficulty.  

The October 2003 VA examination assessed the veteran with 
serious impairment of psychosocial functioning, noting that 
he had few friends and stayed around the house a lot.  In 
June 2004, the VA examiner stated that the veteran's anxiety 
would not be impairing to his ability to maintain work and 
was secondary to his current medical condition.  Up until his 
February 2005 VA examination, the veteran reported that he 
had not worked since he had surgery in September 2003.  
During the February 2005 VA examination, the veteran stated 
that he had started working at a temporary job 2 weeks prior, 
and that it would last about 2 months.  He reported having 
interpersonal problems with co-workers.  He stated that going 
to work made time go faster, but that he had difficulty 
dealing with people and was getting angry easily.  

The Board notes that the December 2004 mental health 
evaluation assessed the veteran with severe impairment in his 
social and occupational functioning.  However, the severity 
of the veteran's symptomatology described in this examination 
was inconsistent with the veteran's three VA examinations and 
the September 2004 VA mental health evaluation.  Further, 
during the evaluation, the veteran indicated that he lost his 
last job of 8 years due to his physical disability and 
related absences, and not due to his anxiety disorder.  The 
Board finds that the evidence as a whole reflects 
occupational and social impairment with reduced reliability 
and productivity due to the veteran's psychiatric symptoms 
and that his overall disability picture more closely 
resembles the criteria for a 50 percent rating for anxiety 
disorder. 

The veteran's October 2003, June 2004, and February 2005 VA 
examinations assessed him with GAF codes of 50, 65, and 50 
respectively, and September 2004 and December 2004 VA mental 
health notes reflect GAF codes of 50 and 45.  The majority of 
the veteran's GAF codes range from 41 to 50, reflecting 
serious symptoms such as suicidal ideation or any serious 
impairment in social or occupational functioning such as 
having no friends or inability to keep a job. See DSM-IV at 
46-47.  The veteran's GAF codes are consistent with a 50 
percent disability rating with occupational and social 
impairment with reduced reliability and productivity.  Id.  

Although the veteran has exhibited some deficiencies in work, 
family relations, and mood, the veteran has not been shown to 
exhibit deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood due to such 
symptoms indicated for a 70 percent evaluation.  See 38 
C.F.R. § 4.130, Diagnostic Code 9400 (2005).  The veteran has 
not been shown to exhibit symptoms such as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss, to warrant a 100 percent evaluation.  Id.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The veteran's assigned 50 percent evaluation 
already reflects occupational impairment resulting from the 
veteran's psychiatric symptoms.  The veteran's anxiety 
disorder has not been shown to cause marked interference with 
employment beyond that contemplated by the Schedule for 
Rating Disabilities, has not necessitated frequent periods of 
hospitalization, and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for referral to appropriate VA 
officials for consideration of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) is not warranted. Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

C.  Conclusion

The Board concludes that the evidence supports a 50 percent 
rating for anxiety disorder. 
	

ORDER

A 50 percent evaluation, but no more, is granted for anxiety 
disorder subject to the law and regulations governing the 
payment of monetary benefits. 



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


